Citation Nr: 0703162	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  97-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the thoracic spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right shoulder 
capsulitis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
shell fragment wound to the neck.

4.  Entitlement to service connection for a skin condition, 
including as due to exposure to an herbicidal agent.

5.  Entitlement to service connection for arthritis of the 
neck.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder, back and clavicle 
area with injury to Muscle Group I and traumatic arthritis, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until March 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in March 1997 
and August 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The veteran is in receipt of a total disability evaluation 
based upon individual unemployability, effective February 
1998.

The Board considered and remanded this appeal in November 
1998, May 2000 and August 2003.  Most recently, the Board 
remanded the claims in March 2005 for a Travel Board hearing.  
The RO/Appeals Management Center (AMC) scheduled a hearing, 
however, the veteran failed to report to the hearing.  
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal initially included claims for service connection 
for Post Traumatic Stress Disorder and service connection for 
an aortic aneurysm.  The RO granted service connection for 
these claims in an April 2006 rating decision.  Because the 
appellant has not filed a notice of disagreement pertaining 
to these rating determinations, they are not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA).

Although the RO granted an increased evaluation of 30 percent 
for the residuals of a shell fragment wound injury in a 
September 2000 Statement of the Case, applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation for residuals of a shell fragment wound to the 
left shoulder, clavicle and back with injury to Muscle Group 
I and including traumatic arthritis remains in appeal.

Due to recent changes in applicable caselaw, the issues of 
whether new and material evidence has been received to reopen 
claims for service connection for degenerative disc disease 
of the thoracic spine, right shoulder capsulitis and 
residuals of a shell fragment wound to the left neck are 
being REMANDED and are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A skin condition was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.

2.  Arthritis of the neck was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.

3.  The veteran's residuals of a shell fragment wound to the 
left shoulder, clavicle and back is not shown to be 
productive of ankylosis or involve impairment of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a skin 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a grant of service connection for 
arthritis of the neck have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the left shoulder, 
back and clavicle area with injury to Muscle Groups I and 
traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5200, 4.73, 
Diagnostic Codes 5301 and 5303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2001, 
December 2001, December 2003 and March 2006.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates if the award of benefits is granted and therefore 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  In fact, in 
a March 2006 statement, the veteran indicated he had no 
additional evidence to submit.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Skin Condition

The veteran seeks service connection for a skin condition, 
including as due to exposure to herbicidal agents.  In his 
application for benefits the veteran reported a rash over his 
entire body.  In the September 2002 Notice of Disagreement, 
the veteran indicated the rash covered his chest and arms and 
was exacerbated by hot and humid weather or when the veteran 
spent prolonged periods of time outside.   

The law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If the veteran was exposed to an herbicide agent 
during service, certain diseases shall be service- connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there was no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  The only skin 
disorder included in this list of presumptive diseases is 
chloracne or other acneform disease consistent with 
chloracne. 38 C.F.R. § 3.309(e).  

Although the evidence reflects the veteran had the requisite 
service in Vietnam and will therefore be presumed to be 
exposed to herbicidal agents, there is no evidence that the 
veteran was diagnosed with chloracne or other acneform 
disease consistent with chloracne which would warrant service 
connection under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 
3.309.  The only indication of a skin condition is a notation 
in a February 1998 private hospital discharge report that 
noted an allergy to a medication (catapres) may have caused a 
skin rash.  However, no skin rash was noted as being present 
at that time.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In this regard, a review of the veteran's service medical 
records discloses no evidence of complaints, treatment or 
diagnosis of a skin condition.  Significantly, the February 
1969 separation examination noted no abnormalities of the 
skin.  Similarly, post-service medical records fail to 
demonstrate a current diagnosis of a skin condition.  

Under these circumstances, for the Board to conclude that the 
veteran has a skin condition that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). In the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the July 2001 and 
December 2001 letters from the RO to him, but he has failed 
to do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letters of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has a current 
skin condition that is related to service, as a layperson, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Accordingly, service connection for a 
skin condition is not warranted.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the Neck

The veteran seeks service connection for arthritis of the 
neck.  A February 1966 service medical record reflected the 
veteran received treatment for a stiff neck.  However, the 
February 1969 examination conducted in connection with the 
veteran's separation from service noted no abnormalities with 
the spine or the head, face, neck or scalp.

Furthermore, none of the post-service medical evidence of 
record documents any complaints, treatment or diagnosis of 
arthritis of the neck.  As noted above, a threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer, supra.   As the veteran has not demonstrated 
evidence of a current disability, service connection must be 
denied.

Increased Evaluation

The veteran seeks and increased evaluation for residuals of a 
shell fragment wound to the left shoulder, back and clavicle, 
including traumatic arthritis, currently evaluated as 30 
percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41. Evaluation 
of injury includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring. See 
38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54.

A review of the veteran's service medical records reveals 
that the veteran was treated for a shrapnel wound to the left 
shoulder in December 1966.  The shoulder was drained and 
dressed.  The veteran's separation examination performed in 
February 1969 noted scars on the left elbow, left shoulder, 
left buttock and below the right eye but did not note any 
muscle or soft tissue damage.  Evidence of record indicates 
the veteran is right handed.  As such, his left shoulder and 
arm are the minor extremities for rating purposes.  

The RO granted service connection for residuals of shell 
fragment wound to the left shoulder, back and clavicle with 
injury to muscle group III in a February 1969 rating 
decision.  At that time, a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.73, Diagnostic Code 5303.  The veteran 
applied for an increased evaluation in February 1997 
contending the 20 percent evaluation did not accurately 
reflect the severity of his disability.  Subsequently, in a 
September 2000 Statement of the Case, the RO granted an 
increased rating evaluation of 30 percent under Diagnostic 
Code 5301.  The September 2000 Statement of the Case also 
recharacterized the disability to reflect the more 
appropriate Diagnostic Code of 5301 for Muscle Group I which 
relates to the posterior muscles of the shoulder and is the 
site of the injury and more accurately reflects the veteran's 
complaints of pain on elevation beyond 90 degrees.

The regulations used to evaluate muscle injuries have changed 
since the veteran submitted his claim for an increased rating 
in February 1997.  These changes became effective on July 3, 
1997; however the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating muscle disorders are identical. 
See 38 C.F.R. § 4.73 (1996); 38 C.F.R. § 4.73 (2006).  The 
provision describing the severity of muscle disability (i.e., 
slight, moderate, moderately severe, and severe) also 
remained essentially unchanged in the new regulations. See 38 
C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 (2006).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical. 

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe. 38 C.F.R. § 4.56. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In this regard, muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions. 38 C.F.R. § 4.55(a).  The provisions of 
38 C.F.R. § 4.55(e) provide that, for compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.

Currently, the veteran's service-connected shell fragment 
wound of the left shoulder, clavicle and back with injury to 
Muscle Group I and traumatic arthritis is rated as 30 percent 
disabling under Diagnostic Code 5301.  Under 38 C.F.R. 
§ 4.73, Diagnostic Code 5301 which pertains to Muscle Group 1 
or the function of upward rotation of scapula, elevation of 
arm above shoulder level and the extrinsic muscles of 
shoulder girdle, trapezius, levator scapulae and serratus 
magnus a 30 percent evaluation is assigned for severe damage 
to the muscle group.  The 30 percent rating represents the 
highest schedular rating under Diagnostic Code 5301 for a 
non-dominant extremity.  

As noted, the veteran's disability had previously been 
evaluated under Diagnostic Codes 5303 for Muscle Group III.  
Under the current 38 C.F.R. § 4.73, Diagnostic Code 5303, 
which pertains to Muscle Group III, a 20 percent evaluation 
is for assignment for moderate or moderately severe damage to 
that Muscle Group, and a 30 percent evaluation for severe 
damage.  The 30 percent evaluation also represents the 
highest schedular evaluation for a non-dominant extremity 
under Diagnostic Code 5303.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a higher 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the scapulohumeral articulation that is unfavorable with 
abduction limited to 25 degrees from the side.  Higher 
evaluations are also permitted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 for impairment of the humerus.  Under 
Diagnostic Code 5202, a 40 percent evaluation is for 
assignment when there is fibrous union of the humerus, a 50 
percent evaluation is assigned for nonunion of the humerus or 
false flail joint and a 70 percent evaluation is assigned for 
loss of head of the humerus or flail shoulder.  

In this case, service medical records reflect that the 
veteran's left shoulder was penetrated by shrapnel fragments 
in December 1966.  The wound was drained and dressed and he 
was treated with antibiotics.  In January 1967 the veteran 
was noted to have received a wound penetrating the upper 
extremity of the left side.  His progress was described as 
excellent.  The veteran was treated and returned to duty.

The veteran underwent a VA medical examination in December 
1968; he complained of pain in the posterior shoulder area 
with pressure and reported he was unable to elevate the 
shoulder beyond the horizontal line without pain.  The 
veteran also related cold weather exacerbated.  The veteran 
related he had a shrapnel wound in November 1966 and 
explained the shrapnel was never removed from the posterior 
shoulder area and the area was never x-rayed.  Clinical 
examination revealed a scar measuring two inches by one inch 
in the left shoulder area about three inches posterior to the 
mid-clavicular line in the interscapular area.  There was 
tenderness on pressure.  The veteran was unable to raise his 
left arm further than the horizontal position without pain.  
X-rays performed in connection with the examination revealed 
a metallic fragment in relation to the axillary border of the 
scapula and under the clavicle.

Another VA medical examination was performed in May 1974.  
During this examination the veteran complained of pain in the 
left shoulder girdle area.  Clinical examination revealed a 2 
inch scar at the top of the scapula.  An x-ray revealed a 
large piece of shrapnel in that area.  The veteran related 
there was pain in the area and explained the pain was 
aggravated by rain, humid weather and cold weather.  He 
complained of stiffness upon reaching and numbness across the 
scapula.  Free movement of the shoulder was found in all 
directions; however, some pain was noted upon raising the arm 
straight into the air above the area of the scar.  X-rays 
performed in connection with the examination revealed no 
osseous abnormality.  A metallic foreign body measuring 
approximately 1 centimeter in length was seen in the soft 
tissue beneath the mid-clavicle.  

A VA examination dated in June 1987 found pain upon shoulder 
abduction.  There was diffuse tenderness in the left upper 
trapezius and medial scapular border.  The veteran lacked 25 
degrees of internal range of motion.  There was forward 
flexion and abduction of 180 degrees and external rotation of 
90 degrees with pain at the end.  The diagnosis was 
myofascial pain, post traumatic, status post shrapnel wounds.  
X-rays revealed minimal degenerative changes at the gleno 
humeral joint and redemonstration of a piece of shrapnel 
which appeared to be posterior to the upper medial portion of 
the scapula.  

An April 1994 VA examination found a broad based 4 centimeter 
scar of the posterior left shoulder that was well healed, 
normally pigmented and nontender.  During this examination 
the veteran had complained of bilateral shoulder pain with 
chronic bursitis.  He indicated he was unable to lift heavy 
objects, lift his arms repeatedly over his head or 
recurrently use his arms.  Forward elevation was found to 90 
degrees, abduction to 90 degrees and internal and external 
rotation to 40 degrees.  X-rays demonstrated no evidence of 
fracture, dislocation or bony abnormality but showed a 
metallic fragment overlying and slightly inferior to the 
middle third left clavicle.  The impression was bilateral 
shoulder pain, bilateral diminished range of motion of the 
shoulders secondary to capsulitis, chronic.

The veteran underwent a VA examination in August 2000 to 
assess the severity of his disability.  The veteran 
complained of continued pain and stiffness in the left 
shoulder.  He denied any active medical care or left shoulder 
symptoms.  Clinical examination revealed a left thoracotomy 
wound scar and a scar measuring1 1/5 inches posteriorly at 
the left upper back.  The diagnosis was chronic left shoulder 
shrapnel wound with capsulitis and status post abdominal 
aortic aneurysm and surgical repair.  The examiner reported 
that the veteran had a shrapnel injury in 1967 and a wound 
infection.  The veteran continued to have chronic left 
shoulder pain and limitation of motion at the present time, 
with prominent limitation to abduction and flexion and 
appeared to have a left shoulder capsulitis.  Left shoulder 
impairment was described as moderate in severity.  The 
examiner indicated that it may be that the veteran had a 
frozen shoulder and it may be that he needed more aggressive 
treatment for that shoulder.  X rays performed in connection 
with the examination found left acromioclavicular joint 
osteoarthritis.

During an October 2002 VA examination, the veteran reported a 
decreased range of motion of the left shoulder and increased 
pain with rainy weather and cold temperatures.  He also 
reported pain secondary to the scar.  He indicated the 
shoulder sometimes went numb and he could not lift things 
above his head or lift anything greater than 25 pounds.  He 
rated the pain as 8 or 9 out of 10 and noted it was 
alleviated with Tylenol.  He indicated during flare-ups he 
was unable to perform activities of daily living.  Clinical 
examination reflected a large scar extending from posterior 
shoulder around flank to across the abdomen.  There was some 
tenderness to palpation along scar and along the posterior 
aspect.  Very limited range of motion of the shoulder joint 
was noted with flexion to 120 degrees, extension to 30 
degrees, abduction to 120 degrees and adduction to 50 
degrees, internal rotation to 40 degrees, and external 
rotation to 40 degrees. 

A May 2003 x-ray report of the shoulder concluded with the 
impression of moderate degenerative arthritic changes of the 
left acrominoclavicular and shoulder joints.  A moderate 
sized metallic foreign body (shrapnel) was visualized in the 
superior medial aspect of the left scapula.  

Examining the evidence in light of the above rating criteria, 
the veteran's left shoulder disability does not warrant a 
higher evaluation since the evidence of record does not 
contain evidence that the veteran's left shoulder disability 
is productive of ankylosis or involves the humerus.  
Therefore the preponderance of the evidence is against the 
veteran's claim for an increased evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether a separate, compensable 
rating might be assigned on the basis of neurological 
impairment, but notes that due to the lack of objective 
medical findings of neurological damage, a compensable 
evaluation based on neurological impairment is not available. 
See also 38 C.F.R. § 4.55(a). 

The Board also considered whether a separate evaluation was 
warranted for a residual painful scar.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, a 10 percent evaluation is for 
assignment for a superficial scar that is painful on 
examination.  Note one after the diagnostic code explains a 
superficial scar is one not associated with underlying soft 
tissue damage.  While some of the VA examinations noted the 
scar was tender to palpation, none of the medical evidence of 
record described the scar as painful.  As such, an additional 
rating under Diagnostic Code 7804 is not warranted.


In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for arthritis of the neck is denied.

Service connection for a skin condition is denied.

An increased evaluation for residuals of a shell fragment 
wound to the left shoulder, back and clavicle area with 
injury to Muscle Groups I and traumatic arthritis is denied.


REMAND

The veteran seeks service connection for degenerative disc 
disease of the thoracic spine, right shoulder capsulitis and 
residuals of a shell fragment wound to the left neck.  A 
rating decision dated in 1969 denied service connection for 
residuals of a shell fragment wound to the left neck.  This 
decision was not appealed and is final.  38 C.F.R. 
§§ 20.1100, 20.1103.  The veteran previously was denied 
service connection for degenerative disc disease of the spine 
by a rating decision dated in July 1991.  The veteran did not 
appeal the decision, and as such, the decision has become 
final.  38 C.F.R. § 20.1103.  The veteran was denied service 
connection for right shoulder capsulitis in January 1995 and 
March 1997 rating decisions.  The veteran appealed this 
decision to the Board who denied the claim in May 2000.  The 
Board decision has become final. 38 C.F.R. § 20.1104.  
Therefore the submission of "new and material" evidence is 
necessary in order to reopen the claims.  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

A review of the record discloses that the veteran was never 
advised of the definition of new and material evidence nor 
was he provided notice of what evidence is necessary to 
substantiate the element of service connection for which the 
claim was previously denied.  Therefore, this case must be 
remanded to ensure compliance with procedural requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for degenerative disc disease 
of the thoracic spine, capsulitis of the 
shoulder and residuals of a shell fragment 
wound to the left neck.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Kent ruling, and 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO should take such additional 
development action as it deems proper with 
respect to the veteran's claims, including 
the conduct of any other appropriate VA 
examinations.

When the development requested has been completed, the 
veteran's petition to reopen his claims for service 
connection should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


